Stephens, J.
I concur in all except what is said in paragraph 2 of the syllabus and the opinion. I do not concur in the proposition that the assessment against the stockholder of the defunct bank, made by the superintendent of banks as provided by the banking act, takes the place of an ordinary judgment as respects the so-called affidavit of illegality filed pursuant to the act by which the stockholder is permitted to defend against the assessment. The filing of the affidavit of illegality has the effect of converting the proceedings into an ordinary common-law suit, wherein the assessment and the execution are analogous to the petition, and the affidavit of illegality is analogous to the defendant’s plea. The burden of proof is upon the plaintiff bank. See citations in City of LaGrange v. Frosolona, 52 Ga. App. 232, 237 (183 S. E. 99). The affidavit of illegality in this case, in which the defendant denies that he was a stockholder in the bank, contains no defense to the assessment on the ground that the person to whom the defendant had sold the stock, and in whose name the stock appeared on the books of the bank at the time of the failure of the *795bank, was solvent. There being no such issue, it is unnecessary to pass on the matters referred to in paragraph 2. I therefore concur in the judgment of affirmance.